NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CORY MITCHELL WINKELMANN,                  )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-1753
                                           )
KATHY ANN MIRELES,                         )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Kenneth R. Turner, Jr. of The Ken Turner
Law Firm, LLC, Naples, for Appellant.

No appearance for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.